UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6790


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ASMAR NAFIS NEWSOME, a/k/a Shorty,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Newport News. Robert G. Doumar, Senior District Judge. (4:10-cr-00053-RGD-FBS-1)


Submitted: August 24, 2020                                        Decided: August 28, 2020


Before MOTZ, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Asmar Nafis Newsome, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Asmar Nafis Newsome appeals the district court’s order denying relief on his

motion for relief under the Coronavirus Aid, Relief, and Economic Security Act, Pub. L.

No. 116-136, § 12003(b)(2), 134 Stat. 281, 516 (2020), and 18 U.S.C. § 3582(c)(1)(A).

We have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. United States v. Newsome, No. 4:10-cr-00053-RGD-

FBS-1 (E.D. Va. May 12, 2020). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                             AFFIRMED




                                            2